 1                                              
 2  
                                                                       JS-6
 3  

 4  

 5                                              
 6                                              
 7                                              
 8                      UNITED STATES DISTRICT COURT 
 9                      CENTRAL DISTRICT OF CALIFORNIA 
10

11     FERNANDO SANDOVAL,                          CASE NO. 2:17­CV­05278­SK 
12                       Plaintiff,                 
13                v.                               JUDGMENT 
14     NANCY A. BERRYHILL,                      
15     Commissioner of Social Security, 
16                       Defendant. 
17                        
18          
19         IT IS ADJUDGED that this action is reversed and remanded for 
20 further proceedings pursuant to Sentence Four of 42 U.S.C. § 405(g) and 

21 consistent with the accompanying Opinion and Order.   

22  

23 DATED:        March 20, 2019                                                     
                                                       STEVE KIM 
24                                                     U.S. MAGISTRATE JUDGE 
25

26

27

28
